United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2214
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Parker Willingham,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: February 5, 2010
                                 Filed: February 23, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Pursuant to a written plea agreement containing an appeal waiver, Parker
Willingham pleaded guilty to conspiring to commit wire fraud and to defraud the
United States by impairing, obstructing, and defeating the collection of tax revenue,
in violation of 18 U.S.C. § 371. The district court1 sentenced him to 41 months in
prison and 3 years of supervised release, and ordered him to pay $31,650 in
restitution. On appeal, his counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967). Counsel argues that the district court erred

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
by using the attempted loss rather than the actual loss to enhance the base offense
level, that the sentence did not reflect Willingham’s limited participation in the
conspiracy, and that the sentence is inconsistent with sentences received by similarly
situated codefendants.

       Upon careful review, we conclude that Willingham knowingly and voluntarily
entered into the plea agreement and the appeal waiver, that the issues raised on appeal
fall within the scope of the appeal waiver, and that enforcing the appeal waiver would
not result in a miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-
92 (8th Cir. 2003) (en banc) (stating circumstances in which court will enforce appeal
waiver); see also United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.
2000) (per curiam) (enforcing appeal waiver in Anders case).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issue for appeal beyond the scope of the waiver.
Accordingly, we enforce the appeal waiver and dismiss the appeal. We also grant
counsel’s motion to withdraw.
                       ______________________________




                                         -2-